Exhibit 14.1 be certain. Dear MTS employee, We can all be proud of our accomplishments at MTS, and equally proud of how we achieve our success. MTS is committed to fair treatment of all of our stakeholders: employees, customers, suppliers, shareholders and communities. All MTS employees and business partners are expected to uphold the highest level of ethical behavior and integrity — as individuals, as team members, and as part of every business community in which we operate around the world. Our guiding principle is simple: compete aggressively, always within ethical bounds and the law. We take this principle very seriously. Our Code of Conduct gets to the core of who we are and what we stand for in all of our business activity. MTS Core Values are constant — ethical business conduct; compliance with the law and our contractual commitments; high-quality technology and services; integrity to say what we mean and deliver what we promise; respect for colleagues, customers and suppliers. Since we can only address what we know, it is also critical that we promote and sustain a culture that encourages you to speak up with your questions and concerns, immediately without hesitation and without fear of retaliation. We will not stand by and allow a colleague to make an ethical mistake. By taking the ideas in our Code to heart and making them second nature, we can all continue to take pride in the excellence of our reputation and of our work. Thank you for your commitment to keeping MTS a great place to work. William V. Murray Chief Executive Officer » MTS PURPOSE: People committed to building confidence in product performance »
